Citation Nr: 0216219	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  95-02 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for kidney stones.

(The issue of entitlement to service connection for 
respiratory disability will be the subject of a later 
decision).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. M. Daley, Counsel
INTRODUCTION

The veteran had active service from August 1972 to August 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO), located in New York, New 
York.

The Board notes that one of the issues originally on appeal 
was that of entitlement to service connection for bilateral 
hearing loss disability.  Service connection for left ear 
hearing loss disability was granted in a hearing officer's 
decision of May 1997.  In a July 2002 rating decision, the RO 
granted service connection for right ear hearing loss 
disability, effective April 3, 2002.  In a supplemental 
statement of the case issued on the same date, the RO 
informed the veteran of the grant of service connection for 
right ear hearing loss disability and that the right ear 
issue on appeal was therefore entitlement to an earlier 
effective for service connection for this disability.  In 
October 2002, the veteran's representative submitted written 
argument identifying the earlier effective date issue as an 
issue on appeal and indicating that the veteran's substantive 
appeal on this issue had been submitted in February 1995.  
The veteran has not responded to the July 2002 supplemental 
statement of the case.

The Board does not agree with the RO's determination that the 
issue of entitlement to an earlier effective date for the 
grant of service connection for right ear hearing loss 
disability is on appeal.  Rather, the effective date issue is 
a downstream issue and a notice of disagreement with the 
decision assigning the effective date must be filed to 
initiate an appeal with respect to this matter.  See 
generally Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  
The Board notes that the veteran has not responded to 
supplemental statement of the case informing him of the grant 
of service connection for right ear hearing loss disability.  
In addition the written argument submitted by the 
representative in October 2002 did not purport to be a notice 
of disagreement or substantive appeal with respect to the 
effective date issue.  Rather, it appears that the 
representative treated the effective date issue as a matter 
on appeal because the RO had done so.  

It is clear that the veteran has not been properly informed 
of what is required of him to appeal the decision assigning 
an effective date of April 3, 2002, for the grant of service 
connection.  Therefore, the RO should send the veteran and 
his representative a letter informing them of the 
requirements for initiating an appeal of the July 2002 
decision assigning the effective date for the grant of 
service connection.   

The Board is undertaking additional development on the issue 
of entitlement to service connection for a respiratory 
disability, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  When it is completed, the Board will 
provide any notice of the development required by 38 C.F.R. § 
20.903 (2002.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing that issue.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran does not have kidney stones.


CONCLUSION OF LAW

Kidney stones were not incurred in or aggravated by active 
military service, and may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through a statement of the case and 
supplements thereto, the veteran has been informed of the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO, and the reasons for its determinations.  
In a letter dated in March 2001, the veteran was informed 
that he should submit medical evidence showing the existence 
of claimed disability, and medical evidence showing a 
relationship between such and his period of service.  The 
veteran was specifically advised that the current record 
failed to demonstrate the existence kidney stones.  He was 
further advised of the assistance that VA would provide in 
obtaining evidence and information in support of the claim 
and of the information needed from him to enable the RO to 
obtain evidence and information in support of his claim.  
Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the Board notes that the veteran has been afforded 
appropriate VA examinations and that identified VA and 
private treatment records have been associated with the 
record.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim decided herein.  The 
Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

Factual Background

Service medical records reflect evaluation of the veteran for 
complaints of abdominal and/or back pain; diagnostic testing 
ruled out nephrolithiasis.  Service medical records, 
including the report of examination for separation, are 
otherwise negative for any pertinent diagnosis, complaint or 
abnormal finding.  

The veteran appeared for a VA general medical examination in 
November 1992. Diagnostic testing was normal, with note of no 
abnormalities other than elevated cholesterol.  The December 
1992 examination pertinent to renal disease ruled out the 
presence of renal calculi or other abnormalities of the 
kidneys.

The report of a June 1996 VA nephrology examination includes 
note of the veteran's complaints of right-flank pain 
beginning during service, with a question of a renal stone 
having been raised in the past.  The VA examiner offered a 
diagnosis of probably muscular pain of the right flank; rule 
out the possibility of a renal stone and herniated nucleus 
pulposus.  Intravenous pyelogram was normal, as was 
diagnostic testing of the spine. 

The veteran testified at a personal hearing in December 1996 
that he had intermittent periods of back pain, which he 
believes are indicative of kidney stones.  He stated that he 
had experienced such problems approximately four times since 
service discharge.  He reported that while taking a 
physiology anatomy class he conducted his own urinalysis that 
showed protein and hemoglobin in the urine, indicative of his 
kidney breaking down.

The veteran presented for a VA examination in August 1998.  
Relevant to the veteran's complaint of kidney stones, the 
diagnosis was rule out nephrolithiasis.  The impression upon 
testing in September 1998 was no nephrolithiasis or 
hydronephrosis.

A VA comprehensive annual examination report, dated in 
December 2000, notes the veteran's complaints of left-sided 
abdominal pain. Relevant to the genitourinary system, it was 
noted that the veteran had a history of flank pain thought to 
be from kidney stones but that the veteran was never 
documented to have really had kidney stones.  

In a personal statement dated in April 2001, the veteran 
indicated he had never been diagnosed with kidney stones but 
had had repeated complaints of pain that could be indicative 
of such.  He stated that he had attempted to provide X-rays 
from Keller Army Hospital to VA adjudicative personnel, 
arguing that such showed a spot on his kidney.  

The veteran testified at a personal hearing in January 2002.  
He essentially reiterated arguments made previously in the 
course of his appeal.  

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and calculi of the 
kidneys, are manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West Supp. 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran has complained of back and right-flank/abdominal 
pain since service.  He has attributed such to kidney stones.  
He has also indicated that urinalysis testing he performed in 
a physiology class revealed abnormalities of the kidney. 
Whether the veteran has kidney stones and whether such are 
related to his period of active service are medical 
questions.  Therefore, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his own opinions on 
medical diagnoses or causation are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Despite the veteran's complaints, and despite repeated 
testing both in service and thereafter, a diagnosis of kidney 
stones has not been rendered.  Post-service intravenous 
pyelogram and urinalysis testing were negative for the 
presence of kidney stones, and competent VA examiners have 
specifically ruled out such diagnosis.  The Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  38 U.S.C.A. § 5107.







ORDER

Entitlement to service connection for kidney stones is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

